                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

 PRENTICE FARRELL ANDERSON,                     )
                                                )
                Plaintiff,                      )
                                                )
 v.                                             )      No.:    3:19-CV-281-TAV-HBG
                                                )
 LOGAN GIBBSON,                                 )
                                                )
                Defendant.                      )


                                MEMORANDUM OPINION

         Defendant Logan Gibbson has filed a motion for summary judgment seeking

 dismissal of this pro se prisoner’s complaint for violation of 42 U.S.C. § 1983 for Plaintiff’s

 alleged failure to exhaust his administrative remedies as required by the Prison Litigation

 Reform Act (“PLRA”) [Doc. 34]. Plaintiff has failed to file a response to the motion, and

 the deadline to do so has passed. See E.D. Tenn. L.R. 7.1. Upon consideration of the

 parties’ pleadings, the competent summary judgment evidence, and the applicable law, the

 Court finds that summary judgment should be GRANTED in favor of Defendant, and this

 action should be DISMISSED.

 I.      ALLEGATIONS AGAINST DEFENDANT

      Plaintiff maintains that Logan Gibbson, a corporal at the Morgan County Correctional

 Complex, maliciously used a stun gun against Plaintiff and subjected him to excessively

 tight handcuffs while removing him from his cell on January 28, 2019 [Docs. 4 and 7].1


         1
           Additional claims and Defendants were dismissed upon the initial screening of the
 complaint [See Docs. 6 and 8].




Case 3:19-cv-00281-TAV-HBG Document 41 Filed 03/16/21 Page 1 of 4 PageID #: 218
 II.    SUMMARY JUDGMENT STANDARD

        Summary judgment is proper only when the pleadings and evidence, viewed in a

 light most favorable to the nonmoving party, illustrate that no genuine issue of material

 fact exists and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

 56(a),(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). A fact is deemed

 “material” if resolving that fact in favor of one party “might affect the outcome of the suit

 under governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To

 establish an entitlement to summary judgment, the moving party must demonstrate that the

 nonmoving party cannot establish an essential element of his case for which he bears the

 ultimate burden of proof at trial. Celotex, 477 U.S. at 322; Moore v. Philip Morris Cos.,

 Inc., 8 F.3d 335, 339 (6th Cir. 1993).

        Once the motion is properly supported with competent evidence, the nonmovant

 must show that summary judgment is inappropriate by setting forth specific facts showing

 there is a genuine issue for trial. Celotex, 477 U.S. at 323; Anderson, 477 U.S. at 249. If

 the “evidence is such that a reasonable jury could return a verdict for the nonmoving party,”

 then there is a genuine dispute as to a material fact. Anderson, 477 U.S. at 248. If no proof

 is presented, however, the Court does not presume that the nonmovant “could or would

 prove the necessary facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)

 (citing Lujan v. Nat’l Wildlife Fed’n., 497 U.S. 871, 889 (1990)).

 III.   DISCUSSION

        The PLRA provides that “[n]o action shall be brought with respect to prison

 conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
                                              2


Case 3:19-cv-00281-TAV-HBG Document 41 Filed 03/16/21 Page 2 of 4 PageID #: 219
 in any jail, prison, or other correctional facility until such administrative remedies as are

 available are exhausted.” 42 U.S.C. § 1997e(a). Administrative exhaustion is mandatory,

 regardless of the type of relief sought, or whether such relief can be granted through the

 administrative process. See Ross v. Blake, 136 S. Ct. 1850, 1858 (2016); Woodford v. Ngo,

 548 U.S. 81, 84 (2006) (citing Booth v. Churner, 532 U.S. 731, 739 (2001)). Moreover,

 the requirement is one of “proper exhaustion,” which requires a plaintiff to complete “the

 administrative review process in accordance with the applicable procedural rules, including

 deadlines, as a precondition to bringing suit in federal court.” Woodford v. Ngo, 548 U.S.

 81, 88, 93 (2006).

        Plaintiff filed a grievance regarding the January 28, 2019 allegations of excessive

 force, at the earliest, on February 11, 2019 [Doc. 32 p. 4-5]. The grievance was returned

 to Plaintiff as untimely and improper, as Plaintiff included multiple disparate issues in the

 grievance [Id. at 3]. There is no indication in Plaintiff’s grievance records that he appealed

 his claim of excessive force [See Docs. 34-4 and 34-5].

        Tennessee Department of Correction (“TDOC”) Policy and Procedure 501.01

 requires an inmate to file a grievance within seven days of the event giving rise to the

 grievance [Doc. 37-1 p. 3]. It also requires inmates to pursue a three-level appeal process

 to exhaust available administrative remedies.2         The summary judgment evidence

 demonstrates that Plaintiff did not file his grievance within seven days, and he did not



        2
          The Court takes judicial notice of the TDOC policy on inmate grievances, which is
 available at https://www.tn.gov/content/dam/tn/correction/documents/501-01.pdf (last accessed
 March 12, 2021).
                                               3


Case 3:19-cv-00281-TAV-HBG Document 41 Filed 03/16/21 Page 3 of 4 PageID #: 220
 pursue an appeal. Thus, he failed to comply with TDOC’s administrative rules as required

 for proper exhaustion. See Woodford, 548 U.S. at 90-91 (“Proper exhaustion demands

 compliance with an agency’s deadlines and other critical procedural rules[.]”);Owens v.

 Keeling, 461 F.3d 763, 770 n. 4 (6th Cir.2006) (noting that a permissive appeal in the

 grievance process is “available” for purposes of the PLRA and is therefore required prior

 to filing suit). Accordingly, even taking the alleged facts in the light most favorable to

 Plaintiff, Defendant Gibbson has demonstrated that Plaintiff failed to properly exhaust his

 administrative remedies prior to filing suit. Defendant Gibbson is entitled to the grant of

 his motion.

 IV.    CONCLUSION

        For the foregoing reasons, Defendant’s motion for summary judgment [Doc. 34]

 will be GRANTED, and this action will be DISMISSED WITHOUT PREJUDICE.

        Further, the Court CERTIFIES that any appeal from this decision would not be

 taken in good faith, and that Plaintiff should be DENIED leave to proceed in forma

 pauperis on any subsequent appeal.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                             4


Case 3:19-cv-00281-TAV-HBG Document 41 Filed 03/16/21 Page 4 of 4 PageID #: 221
